Citation Nr: 0508123	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  00-03 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to increased evaluation for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:    Disabled American Veterans
 

ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1948 to May 
1952, and from January 1968 to December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In March 2001, the Board issued a decision denying the 
veteran an evaluation in excess of 50 percent for his 
service-connected PTSD.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as the CAVC).  In January 2003, the 
CAVC vacated the Board's decision and remanded it to the 
Board for readjudication.  The Board interprets the veteran's 
recent statements and current medical evidence as raising the 
issue of service connection for colitis.  This issue is 
referred to the RO for appropriate action.

In March 2001 the veteran requested copies of certain service 
hospital medical records in order to obtain his Purple Heart 
Medal.  It is requested that the RO obtain these service 
medical records from the appropriate service department and 
furnish copies to the veteran.  


FINDING OF FACT

The veteran's PTSD is productive of total occupational and 
social impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.102, Part 4, 
Diagnostic Code 9411 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a February 2000 statement 
of the case, an August 2004 supplemental statement of the 
case, and a VCAA letter was sent in May 2004.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The May 2004 letter 
informed the veteran of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  

The Board notes that the May 2004 letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA.  The Board, however, finds that in the 
instant case the appellant has not been prejudiced by this 
defect.  

In this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Factual Background

Historically, in May 1993, the RO granted service connection 
for post-traumatic stress disorder (PTSD) and assigned a 30 
percent rating under Diagnostic Code (DC) 9411.

The veteran filed the current claim in February 1998.

A February 1998 VA mental health clinic record indicates that 
the veteran reported that he had become increasingly 
depressed, and had an increase in the intensity and severity 
of intrusive thoughts as well as nightmares, all war-related.  
The veteran stated that it was very hard to have a Spanish 
last name in the military in the 1950s.  He reported that at 
times he became tearful, severely depressed, and despondent.  

The examiner noted that the veteran was isolated, did not 
interact well with others, and had much pent up anger and 
resentment.  The veteran was fully awake and alert throughout 
the session.  His affect was sad looking and his mood was 
depressed and anxious.  There was no evidence of a thought 
disorder per se.  The veteran denied suicidal/homicidal 
ideations, intentions, or plans at that time.  His insight 
and judgment was fair.  Cognitively, the veteran was oriented 
to time, place, and person, and was grossly intact.  The 
impression was PTSD with depression.  A Global Assessment of 
Functioning (GAF) Scale score of 30 was given.

An addendum to the February 1998 VA mental health clinic 
record indicates that given the severity and intensity of the 
neurovegetative sympathetic nervous system of depression 
along with the sympathetic nervous system of PTSD, the 
veteran appeared unable to engage in gainful employment.

A March 1998 VA examination indicates that the veteran 
enlisted in the infantry in 1948, and was discharged in 1952.  
He re-enlisted in 1964, and was discharged in 1968.  He was 
in Korea as a combat engineer from 1950 to 1952, for about a 
year and a half.  The veteran reported seeing a psychiatrist 
about once every two months.  He would not take any 
medications because of personal choice.  The veteran stated 
that prior to joining the service he did not have any PTSD 
symptoms, and his outlook on life was different.  He noted 
that he had been more active and outgoing, and was a happy 
young man.  

The veteran reported that two of his five children had died, 
and the three living ones were living independently away from 
home.  He stated that he kept in touch with his children, and 
was married to his wife for 44 years.  He reported that he 
considered his marriage to be good.  He stated that for the 
prior several years he and his wife had not slept in the same 
room because of his very restless nights.  He noted that 
during the prior several years the relationship with his wife 
had been strained because of his lack of patience and his 
irritability.  He would get easily annoyed by his wife, as he 
would with other people.  The veteran stated that during the 
prior six years he had been impotent and had no interest in 
sex.  

The veteran worked for the Post Office as a mechanic until 
1992.  He stopped working because of problems with people.  
He was excitable and would become irritated by co-workers.  
He ended up having fights with them and he apparently had 
threatened several of them.  His supervisor advised him to 
retire, and the veteran did so.  Following his retirement, he 
made a few attempts to secure work, but his attempts were 
fruitless.  In 1997 he tried to work for a furniture company, 
but he noted that he lasted only for two days.  He stated 
that he quit primarily because of his physical incapacities.  
He stated that he did not drink alcohol and was not involved 
in taking any illicit drugs.  

The veteran reported that he did not have any social life 
because people irritated him.  He did not have the patience 
to listen to their complaints.  He said that he could not 
stand people.  He noted that usually felt anxious and 
uncomfortable in crowds of people.  He stated that he was a 
practicing Jehovah's Witness, and attended church meetings, 
but he would leave as soon as possible because he was unable 
to socialize with other members.  He reported that usually he 
would spend his days at home working around the house, fixing 
things, watching television.  He noted that there was not 
anything in particular that gave him pleasure.  He stated 
that he definitely avoided television shows that were related 
to war because he was prone to having flashbacks.  

The veteran reported that he frequently felt depressed.  He 
experienced depression as feelings of sadness, crying spells, 
and a bleak outlook.  He noted that usually his depressions 
were triggered by unpleasant thoughts of any kind, including 
memories of war experiences.  The depression would last for 
one to two days, and abate slowly.  He reported that back in 
the 1950s, he felt suicidal, and at least once he had 
contemplated ending his life by shooting himself.  Recently, 
he was not given to suicidal thoughts and did not have any 
suicidal intentions.  

He reported that he had flashbacks in the form of images of 
combat scenes, which would happen three to four times a week.  
They occurred without any trigger, but usually were 
precipitated by war pictures on television.  He reported that 
he had nightmares three to four times a week, the contents of 
which were not always remembered.  The dreams would be 
violent, where either he was in combat or he was beating up 
somebody or being beaten up by somebody.  He was likely to 
wake up yelling.  His night sleep was restless.  He suffered 
from sleep apnea, and wore a mask appliance at night, which 
helped.  At best, he would have five hours of sleep, although 
at times, he would not sleep at all during the night.  He 
startled easily, and backfiring cars made him jump.  

He felt anxious most of the time.  He was fidgety and 
impatient.
The veteran was casually dressed and tidy in his appearance.  
He bore a serious facial expression and he seemed to be down 
hearted and depressed.  Once during the course of the 
interview he broke down in tears.  He was able to explain 
himself verbally.  There was no indication of psychomotor 
retardation or of excitement.  He was not presently suicidal.  
He was tense and mildly anxious.  He denied hallucinatory 
experiences.  He did not illicit delusional ideations.  He 
was oriented as to time, place, and person.  His memory for 
recent and remote events was fairly good.  He was unable to 
do serial sevens, mostly due to mathematical difficulties.  
His judgment and insight were not grossly impaired.  He had 
no difficulty with abstract thinking.  He was mentally 
competent to manage his financial affairs.  The examiner 
noted that the veteran had not shown any improvement during 
the last six years in so far as the PTSD symptoms.  Some of 
his symptoms, such as irritability, impatience, and explosive 
temper, seem to have worsened.  This was understood, as the 
pressures from his life's circumstances and his physical 
incapacity were taxing his compromised coping capabilities.  
The diagnosis was PTSD, chronic, with a GAF score of 51.  

In June 1998, the RO granted the veteran an increased 
evaluation for PTSD and assigned a 50 percent rating under DC 
9411.

A June 1999 VA examination report indicates that the veteran 
reported that his PTSD was "getting worse."  He reported 
that he did not sleep, was irritable and depressed, and found 
that he could not tolerate traffic or people around him.  He 
reported nightmares two to three times per week, as well as 
what he calls "flashbacks."  The flashbacks reportedly 
occurred three to four times per week.

The examiner noted that the veteran arrived early for his 
appointment.  Objectively, he was found to be alert and 
oriented in all spheres, he presented with clean and 
adequately dressed and groomed appearance.  His speech was 
normal in tone, normal rate, and flow was coherent overall, 
although he did lose his train of thought at times.  Eye 
contact and interpersonal interaction were appropriate.  No 
abnormalities of psychomotor activity were observed.  Thought 
processes were logical and goal directed for the most part.  
Thought content evidenced no overt or reported signs of 
psychosis, delusion, hallucination, thought disorder, or 
suicidal ideation.  He reported that he had passive suicidal 
thoughts in the past, but denied any active suicidal ideation 
or intent.  He reported that he would get angry and felt like 
hurting people at times, but he avoided problems and had not 
thought of harming people in general.  Mood was described as 
"bad" over the past month.  

He reported that he would get depressed a lot and would 
become tearful when he thought about things that had 
happened.  He often felt anxious, and would become hot and 
dizzy with increased heart rate and would feel as though he 
might lose control.  That would happen about two times per 
month.  Affect was tearful while discussing Korea and the 
death of his son.  Affect was mildly constricted in range and 
appeared fairly modulated.  His appetite was described as 
regular.  Cognitive functioning evidenced reported 
difficulties with short-term memory and concentration.  No 
symptoms of obsessive-compulsive disorder were reported.  He 
stated that he had difficulty with his temper and impulse 
control.  Insight and judgment appeared intact.

The examiner concluded that the veteran was considered able 
to manage financial decisions on his own behalf.  He 
continued to report chronic symptoms of re-experience, 
avoidance, and numbing, and increased arousal.  Over the past 
year, he felt that his symptoms had worsened in that he would 
become aggravated more easily, was more argumentative, and 
had more problems sleeping.  He also found that he was 
avoiding more things (like all social activities).  The 
diagnosis was PTSD on Axis I; death of his son in 1992, 
declining health in self and wife, and financial stress on 
Axis IV; and on Axis V, a GAF of 40, with moderate symptoms 
with impairment in social and occupational functioning.

A December 1999 VA mental health clinic note indicates that 
the veteran remained isolative, non-interactive, and at times 
became rapidly angry and anxious.  He had nightmares related 
to the war, and often recalled the racism he experienced in 
the military.  The veteran stated that he was doing more or 
less the same, and was no longer obtaining relief from 
insomnia with lorazepam.  He had intrusive thinking, episodes 
of anxiety, and nightmares that tended to wax and wane over 
the years, all of which had increased in severity.  The 
veteran was fully awake and alert throughout the session.  
His affect was appropriate and his mood was anxious.  There 
was no evidence of a thought disorder.  He denied 
suicidal/homicidal ideations, intentions, or plans, although 
he reported that at times, he had passive death thoughts.  
His insight and judgment was good.  Cognitively, he was 
oriented to time, place, and person, and was grossly intact.  
The impression was PTSD, chronic, severe.  

A March 2001 VA mental health clinic noted indicates that the 
veteran was increasingly "decompensating."  The veteran 
stated that he had become increasingly anxious and irritable, 
and his nightmares related to the war had increased.  The 
veteran had a very hard time when his appointments were 
changed, and was unable to cope with changes.  He remained 
isolative, non-interactive, and at times became rapidly angry 
and anxious.  He had nightmares related to the war.  The 
veteran stated that the intrusive thinking, episodes of 
anxiety, and nightmares persisted.  The veteran was fully 
awake and alert throughout.  His affect was constricted and 
mood was depressed.  There was no evidence of a thought 
disorder except for the nightmares and intrusive thoughts.  
The veteran denied suicidal/homicidal ideation, intentions, 
or plans at the time of the session, although he reported 
that at times, he had passive death thoughts (chronic).  His 
insight and judgment were good.  Cognitively, the veteran was 
oriented to time place, and person, and was grossly intact.  
The impression was PTSD, chronic, severe.  A GAF of 35 was 
assigned to the veteran.  

In January 2002, the veteran's doctors at the VA Mental 
Health Clinic submitted a letter that indicates that the 
veteran had been seen since 1996 for treatment of PTSD.  It 
was indicated that a review of his treatment records and a 
current assessment revealed that the veteran suffered from 
chronic PTSD associated with combat experience while serving 
in the Korean War.  It was indicated that the veteran 
suffered from major impairment in social interpersonal, 
familial, and vocational functioning.  He was symptomatic for 
PTSD in re-experiencing traumatic events, 
avoidance/withdrawal, and psychophysiological arousal, as 
well as associated features of chronic depression with 
recurrent passive suicidal thoughts.  It was indicated that 
the veteran also suffered from serious chronic physical 
problems that further aggravated his PTSD condition, and 
adversely affected his quality of life.  It was noted that 
the veteran was considered permanently and totally disabled.  
His doctors noted that the veteran would most likely never be 
capable of any sort of gainful employment again, due to his 
dysfunction in coping mechanisms, and symptoms of PTSD.  The 
diagnosis was PTSD, depression "NOS" secondary to PTSD, on 
axis I; interpersonal problems, physical problems, and combat 
stress on axis IV; and a GAF of 35.

A May 2004 VA examination indicates that the veteran reported 
that his medication helped calm him down.  The veteran 
reported that he was having ongoing problems with nightmares.  
He had exaggerated startle response, and he felt that things 
had not been right for him.  He felt as though he was getting 
worse.  He was not sleeping well, and he felt depressed a lot 
of the time.  He felt very frustrated with the VA system.  He 
was always tired.  He was under financial stress.  He 
reported that he had been less able to drive because noises 
bothered him, and he could not stand buses or traffic.  

The veteran had not worked since his last compensation and 
pension examination.  He reported that he lost his son in 
1992 to leukemia, his mother and father shortly thereafter, 
and his wife had been diagnosed with fibromyalgia.  He 
reported that he spent time with his daughter and sons when 
they came to visit, but was otherwise isolated.  He stated 
that he spent his time "sitting around."  He had to leave 
work in 1992.  He had been working as a mechanic.  He felt 
that he started to forget things, and got very angry because 
he thought people wanted to take his job.  He stated that he 
was unable to work because of his poor memory, in addition to 
a bad back, reflux disease, irritable bowel syndrome, leg 
problems, and sleep apnea.  

The veteran reported early for the scheduled appointment.  He 
was alert and oriented in all spheres.  He presented with 
clean and adequately dressed and groomed appearance.  He wore 
sunglasses throughout the interview.  Eye contact appeared 
appropriate.  He was unshaven.  Speech was soft, slow, and 
tangential at times.  There was no impairment of thought 
process or communication.  There were no delusions, 
hallucinations, or other psychotic symptoms.  He denied 
suicidal or homicidal ideation.  There was no inability to 
maintain minimal personal hygiene and other basic activities 
of daily living.  He reported that he had some problems with 
memory and concentration.  There were no obsessive or 
ritualistic behaviors reported.  He stated that he felt 
depressed a lot of the time, and characterized his mood as 
"lousy" and nervous.  He reported that he had a short fuse 
and avoided people to avoid problems.  He noted that he did 
have panic attacks at times when he was upset.  He stated 
that he slept two to three hours a night, and had nightmares 
most nights.  His insight and judgment appeared intact.  

The veteran was considered competent to manage financial 
decision in his own best interest.  His symptoms continued to 
meet criteria per DSM-IV for PTSD.  He had symptoms of re-
experience, including nightmares.  He avoided reminders and 
discussion of his experiences.  He had a sense of 
foreshortened future, was isolated, and had anhedonia.  He 
had symptoms of increased arousal, including irritability, 
short fuse, exaggerated startle response, and problems 
sleeping.  He felt that he had gotten worse as time went on, 
and he stated that the combination of medical and 
psychological difficulties made him unemployable.  According 
to his providers in the Mental Health Clinic, he was 
considered unemployable based on his psychiatric condition, 
and it was the examiner's opinion that that was the case 
also.  

The diagnosis was PTSD on axis I; no diagnosis on axis II; 
chronic pain, irritable bowel syndrome, sleep apnea, and 
gastroesophageal reflux disease on axis III; death of son in 
1992, financial stress, and history of combat exposure on 
axis IV; and a current GAF of 40.  

Analysis

Disability evaluations are determined by comparing the 
present symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

When evaluating mental disorders, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  Ratings 
shall be based on all the evidence of record as it bears on 
social and industrial impairment rather than solely upon the 
examiner's assessment of the level of disability at the 
moment of the examination.  Although social impairment is 
crucial in determining the level of overall disability, an 
evaluation may not be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

PTSD is evaluated pursuant to a general rating formula for 
mental disorders under 38 C.F.R., Part 4, the criteria for 
the next higher ratings and the current rating are as 
follows:

PTSD is rated 100 percent when it produces total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships. 

A 50 percent rating shall be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Quick 
Reference to the Diagnostic Criteria from the Diagnostic and 
Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994) 
(DSM-IV).  

A GAF from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e.g., largely incoherent or 
mute).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

In this regard, the PTSD symptoms reported by the veteran 
include nightmares, flashbacks, intrusive thoughts, 
difficulty getting to sleep, exaggerated startle response, 
depression, frustration, difficulty functioning during the 
day, isolation, pent up anger, panic attacks, and a 
disinclination to discuss his military experiences with other 
individuals.  The Board finds the description of his symptoms 
credible.  His GAF score in February 1998 was 30 and in March 
1998 it was 51.  In June 1999, the VA examiner assigned him a 
GAF score of 40.  In March 2001 and in January 2002, the VA 
examiners assigned him a GAF score of 35.  In May 2004, the 
veteran's GAF score was 40.  These scores indicate major 
impairment in several areas, particularly employability. 

Additionally, his treating psychiatrists at the VA outpatient 
clinic indicated that the veteran would most likely never be 
capable of any sort of gainful employment again, due to his 
dysfunction in coping mechanisms, and symptoms of PTSD.  The 
VA examiner in May 2004 concurred.  These opinions are 
indicative of total occupational impairment.  Additionally, 
the veteran is socially isolated with the exception of his 
immediate family. 

The Board finds that the evidence is equipoise as to whether 
the PTSD results in total occupational and social impairment.  
As such, the benefit of the doubt is in the veteran's favor.  
38 C.F.R. § 3.102 (2004).  Accordingly, a 100 percent rating 
is warranted.  


ORDER

Entitlement to an increased rating of 100 percent for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



	                     
______________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


